In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1015V
                                         UNPUBLISHED


    JESSICA BROWN,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: February 18, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Summer Pope Abel, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On July 13, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccine on September 12,
2017, caused her to suffer a left-sided shoulder injury related to vaccine administration
(“SIRVA”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On July 10, 2019, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for he SIRVA. On February 11, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $85,000.00,
representing compensation for her pain and suffering. Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $85,000.00, representing compensation for her pain and
suffering, in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.2

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




2 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


JESSICA BROWN,

                       Petitioner,

v.                                                       No. 18-1015V
                                                         Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                                  ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 1, 2019, respondent filed his Rule 4(c) Report, in which he recommended that

the Court find petitioner entitled to compensation, and on July 10, 2019, the Court entered its

Ruling on Entitlement, finding petitioner entitled to compensation for her shoulder injury related

to vaccine administration (“SIRVA”). Based on the evidence in the record, respondent proffers

that petitioner receive an award of a lump sum of $85,000.00 for pain and suffering, in the form

of a check payable to petitioner. This amount represents compensation for all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.1, 2

       Petitioner agrees with the proffered award of $85,000.00. Petitioner is a competent adult.

Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                           Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ RYAN D. PYLES
                           RYAN D. PYLES
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, DC 20044-0146
                           Tel: (202) 616-9847

Dated: February 11, 2020